Citation Nr: 0937709	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  05-00 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and obsessive compulsive disorder.  

2.  Entitlement to service connection for astasia.  

3.  Entitlement to service connection for a chronic headache 
disorder.  

4.  Entitlement to service connection for residuals of 
ecchymosis of the left deltoid.  

5.  Entitlement to service connection for bilateral 
peripheral neuropathy of the upper extremities.  

6.  Entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities.  

7.  Entitlement to service connection for bilateral shoulder 
disability.  

8.  Entitlement to service connection for right ulnar nerve 
lesion.  

9.  Entitlement to service connection for a cervical spine 
disability.  

10.  Entitlement to service connection for a thoracic spine 
disability.  

11.  Entitlement to service connection for a lumbar spine 
disability.  

12.  Entitlement to an evaluation in excess of 30 percent for 
cognitive disorder, from the initial grant of service 
connection.  

13.  Entitlement to service connection for a left eye 
disorder.  

14.  Entitlement to service connection for a left kidney 
disorder, manifested by atrophic kidney, frequent nocturia 
and urinary incontinence.  

15.  Entitlement to service connection for prostatitis.  

16.  Entitlement to service connection for syringomyelia.  

17.  Entitlement to service connection for L-1 meningioma 
status post laminectomy.  

18.  Entitlement to special monthly compensation for loss of 
a creative organ.  

19.  Entitlement to special monthly compensation based on a 
need for aid and attendance.  

20.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1966 to February 
1979.  The record also showed subsequent periods of active 
and inactive duty training and period of active duty from 
September 1997 to May 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1999, July 2002, and April 2004 
decisions by the RO which, in part, granted service 
connection for cognitive disorder, rated 30 percent 
disabling, and denied service connection for the remaining 
issues currently on appeal.  In October 2008, a hearing was 
held at the RO before the undersigned member of the Board.  

The issues of service connection for astasia, residuals of 
ecchymosis of the left deltoid, bilateral peripheral 
neuropathy of the upper and lower extremities, bilateral 
shoulder disabilities, right ulnar nerve lesion, disabilities 
of the cervical, thoracic and lumbosacral spine, an increased 
rating for cognitive disorder, and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims 
addressed in this decision has been obtained by VA.  

2.  The Veteran is shown as likely as not to have a 
disability manifested by major depressive disorder and 
obsessive-compulsive disorder due to service.  

3.  The Veteran's headaches are at least as likely as not 
related to his head injury in service.  

4.  At the hearing in October 2008, prior to the promulgation 
of a decision in the appeal, the Veteran advised VA that he 
wished to withdraw his appeal of the claims of service 
connection for a left eye disorder, left kidney disorder 
including frequent nocturia and urinary incontinence, 
prostatitis, syringomyelia, L-1 meningioma status post 
laminectomy, and entitlement to special monthly compensation 
for loss of a creative organ and for aid and attendance.  


CONCLUSIONS OF LAW

1.  The Veteran's major depressive and obsessive-compulsive 
disorders were incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 1112, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

2.  The Veteran's chronic headache disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5106, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.124a, 
Diagnostic Codes 8045-9304 (2008).  

3.  The criteria for withdrawal of a Substantive Appeal for 
the claims of service connection for a left eye disorder, 
left kidney disorder manifested by atrophic kidney, frequent 
nocturia and urinary incontinence, prostatitis, 
syringomyelia, L-1 meningioma status post laminectomy, 
entitlement to special monthly compensation for loss of a 
creative organ and for aid and attendance by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

In this case, the Veteran's claim was received by VA in 1998, 
prior to the enactment of VCAA.  At that time, the Veteran 
was provided with appropriate notice concerning VA's duty to 
assist him in the development of his claims of service 
connection for the disabilities currently on appeal, and of 
what evidence or information the Veteran was responsible to 
provide.  Further, in subsequent letters dated in February 
2003, May 2004, June 2006, the Veteran was provided adequate 
notice in accordance with the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Although the letters were not sent prior to initial 
adjudication of his claim, this was not prejudicial to him, 
since he was subsequently provided adequate notice, the 
claims were readjudicated, and supplemental statements of the 
case (SSOC) were promulgated in March and May 2008.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

The Veteran was notified of the evidence that was needed to 
substantiate his claims for service connection and an 
increased rating, what information and evidence that VA will 
seek to provide and what information and evidence the Veteran 
was expected to provide, and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The Veteran was notified of 
his responsibility to submit evidence which showed that he 
had a disability at present which had its onset in service or 
within the presumptive period subsequent to discharge from 
service; that his psychiatric disorder had worsened; of what 
evidence was necessary to establish service connection and an 
increased rating, and why the current evidence was 
insufficient to award the benefits sought.  

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file, including all available 
records from the Social Security Administration.  The Veteran 
was examined by VA on multiple occasions during the pendency 
of this appeal and testified at a hearing at the RO before 
the undersigned member of the Board in October 2008.  
38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that the VA examinations obtained in 
this case are adequate as they are predicated on a review of 
the claims folder and medical records contained therein; 
contain a description of the history of the disabilities at 
issue; and document and consider the Veteran's complaints and 
symptoms.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination concerning 
the issues addressed in this appeal have been met.  38 C.F.R. 
§ 3.159(c) (4).  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If the VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required, provided that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines that the veteran did not 
engage in combat with the enemy or that the veteran engaged 
in combat with the enemy, but the alleged stressor is not 
combat-related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1993).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder, 
including PTSD and obsessive compulsive disorder due to an 
automobile accident in service in 1997.  The Veteran 
testified that he was diagnosed with PTSD after extensive 
psychological testing by a private psychologist contracted by 
the Air Force in early 1998, and that he has been treated for 
psychiatric problems ever since the automobile accident in 
service.  (T p.34-37).  

On review of the evidentiary record, the Board notes that 
while the Veteran reported a number of symptoms consistent 
with PTSD when he was evaluated by a private psychologist in 
February 1998, he was not diagnosed with PTSD at that time.  
The evidence of record includes numerous VA and private 
psychiatric notes showing treatment for anxiety and 
depression from 1997 to 2003.  Included in the numerous 
records received from the Social Security Administration in 
February 2004 was handwritten letter, dated in January 2000, 
which included diagnoses of PTSD, major depression and 
obsessive compulsive disorder.  The records also included a 
VA outpatient note, dated in December 2001, which also showed 
a diagnosis of PTSD.  However, the vast majority of the VA 
and private psychiatric treatment records showed a diagnosis 
of major depression and obsessive compulsive disorder.  

The Veteran was examined by VA psychiatric services on at 
least two occasions during the pendency of this appeal.  On 
VA examination in June 2002, the diagnoses included 
obsessive-compulsive disorder, somatization disorder, major 
depressive disorder in partial remission, and cognitive 
disorder.  However, the examiner did not offer any opinion as 
to the etiology of the diagnoses.  When examined by VA in 
December 2003, the examiner indicated that the claims file 
was reviewed and included a description of the Veteran's 
complaints and clinical findings.  The diagnoses included 
major depressive disorder, obsessive-compulsive disorder, and 
cognitive disorder, and the examiner opined that the 
Veteran's disorders were at least as likely as not related to 
the motor vehicle accident in service.  The examiner noted 
that the Veteran had no psychiatric history prior to the 
automobile accident and that his symptoms developed 
subsequent to the accident and progressed when he attempted 
to work.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that service 
connection for an acquired psychiatric disorder related to 
the September 1997 automobile accident is warranted in this 
case.  While there is some question as to the specific 
diagnosis, vis-à-vis, PTSD or major depressive disorder, it 
is clear that the Veteran suffers from a neurosis, including 
obsessive-compulsive disorder, which a VA examiner has opined 
was related to the automobile accident in service.  
Therefore, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the elements required to 
establish service connection for a psychiatric disorder have 
been satisfied.  38 C.F.R. § 3.102.  

As PTSD and major depressive disorder are evaluated under the 
same rating criteria, and separate ratings under various 
diagnoses for the same disability are prohibited by law (see 
38 C.F.R. § 4.14), service connection will be established for 
the diagnosis rendered on the VA examinations.  Accordingly, 
the Board finds that service connection for major depressive 
disorder and obsessive-compulsive disorder is warranted.  

Headaches

The Veteran asserts that he has had chronic headaches since 
the automobile accident in September 1997, when he struck his 
head and was rendered unconscious.  

The evidence of record includes numerous VA and private 
medical reports showing a history of chronic headaches since 
the September 1997 automobile accident.  The Veteran reported 
a history of headaches when seen by VA on an outpatient basis 
in October 1997, and on VA neurological evaluation in 
December 1999.  At that time, the Veteran reported a history 
of recurrent bi-frontal headaches, manifested by "flashing 
pain" on a daily basis since his automobile accident.  A 
private medical report, dated in October 2002 also noted a 
history of chronic headaches since his head injury in 1997.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d at 1336 (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  More recently, in Barr v. Nicholson, 21 
Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994), emphasized that lay testimony 
is competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).  

In this case, the Veteran is competent to relate his history 
of headaches.  Layno, supra; 38 C.F.R. § 3.159(a)(2).  Given 
the nature of the Veteran's head injury and the documented 
history of chronic headaches since that injury would seem to 
confirm, at the very least, the date onset of his headaches 
to service.  Further, the Board has not discovered any 
internal inconsistencies in the Veteran's contentions nor 
does his claim appear inherently implausible when considering 
the circumstances of his service.  Therefore, he is deemed 
credible in reporting a continuity of chronic headaches since 
service.  

In view of the foregoing, and resolving any doubt on this 
issue in the Veteran's favor, it is concluded that service 
connection for chronic headaches from a head injury in 
service is warranted.  

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2008).  The Veteran has withdrawn his appeal 
of the claims of service connection for a left eye disorder, 
a left kidney disorder, including atrophic kidney, frequent 
nocturia and urinary incontinence, prostatitis, 
syringomyelia, L-1 meningioma status post laminectomy, and 
entitlement to special monthly compensation for loss of a 
creative organ and for aid and attendance.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration as to these issues.  Accordingly, the Board 
does not have jurisdiction to review the appeal of these 
claims, and the issues are dismissed.  


ORDER

Service connection for major depressive and obsessive-
compulsive disorder is granted, subject to VA regulations 
concerning the payment of monetary benefits.  

Service connection for chronic headaches is granted, subject 
to VA regulations concerning the payment of monetary 
benefits.  

The appeal of the claims of service connection for a left eye 
disorder, a left kidney disorder including atrophic kidney, 
frequent nocturia and urinary incontinence, prostatitis, 
syringomyelia, L-1 meningioma status post laminectomy, and 
entitlement to special monthly compensation for loss of a 
creative organ and for aid and attendance is dismissed.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

The Veteran contends that all of his current disabilities are 
related to an automobile accident in service in September 
1997.  The Veteran testified that he was in good health and 
had no medical problems prior to the automobile accident, and 
believes that all of his disabilities are related to injuries 
sustained in that accident.  

Historically, the evidence of record showed that the Veteran 
was treated for low back and right shoulder problems at a 
private emergency room following an automobile accident in 
June 1997.  X-ray studies at that time showed some 
abnormalities at the C6-7 disc space level, a transitional L5 
vertebral body, and mild sclerosis in the right acromion, but 
were otherwise within normal limits.  Additional private 
medical records in June, July and early September 1997, 
showed that the Veteran was treated for chronic back, neck 
and right shoulder pain with symptoms consistent with rotator 
cuff tendonitis.  

A private medical report dated in June 1997, indicated that 
the Veteran was referred for evaluation of his disabilities 
from the automobile accident through worker's compensation 
and that copies of the reports were forwarded to 
"insurance."  A report dated in July 1997, noted persistent 
cervical, thoracic and lumbosacral pain with episodic 
numbness of the right 5th digit which did not respond to 
medication.  The impression included episodic numbness of the 
right 5th digit compatible with post-traumatic right ulnar 
nerve lesion versus right C8 radiculopathy.  

A private MRI in August 1997, revealed a probable meningioma 
at the left L1 disc level and moderate disc space narrowing 
at L5-S1.  A report dated September 8, 1997, noted some ulnar 
nerve symptoms of the right arm and mild cubital tunnel 
symptoms, and recommended an EMG nerve conduction study.  A 
report dated September 11, 1997, indicated that the Veteran 
had significant cervical and lumbar pain and intermittent 
numbness and tingling at the bottom of his foot ever since 
the accident in June 1997.  The physician indicated that that 
the meningioma was probably incidental and that the Veteran's 
primary difficulties were related to the automobile accident.   

The evidence showed that the Veteran was involved in another 
automobile accident on September 14, 1997, at which time he 
sustained a head injury and reportedly lost consciousness for 
a short time.  A report dated September 15, 1997, showed 
linear ecchymosis just beneath the lateral aspect of the left 
deltoid muscle at its insertion to the humerus which was 
slightly tender to palpation.  The evidence showed that the 
Veteran was treated for cognitive problems and continued back 
and cervical pain on several occasions subsequent to the 
September 1997 accident.  The diagnoses on a service 
department medical report in December 1997, included cervical 
and lumbosacral pain aggravation of a pre-existing condition, 
right accessory nerve lesion, secondary to automobile 
accident in September 1997, and right ulnar lesion, secondary 
to automobile accident in June 1997.  

The records showed that the Veteran underwent arthroscopic 
surgery on the right shoulder for labral tear with 
impingement and decompression and coracoacromial ligament 
release and resection at a private hospital in April 1998, 
and a laminectomy of the spinal meningioma in 2000.  Although 
the Veteran was examined by VA in March 1999, December 2003, 
and January 2004, the examiners did not offer any clear 
assessment as to the etiology of the Veteran's current 
disabilities.  Furthermore, the Board notes that the current 
evidence of record does not include any VA treatment records 
after January 2004.  

Additionally, the evidence of record also showed that the 
Veteran sustained a back injury at work in November 1999, and 
that he filed a claim for Worker's Compensation at that time.  
However, the Veteran has never mentioned this incident, nor 
has he provided any records pertaining to the Worker's 
Compensation claim.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The significance of the injuries and any resulting residual 
disability from the automobile accident in June 1997, have 
some bearing on the Veteran's current claim for additional 
disabilities claimed to be related to a subsequent automobile 
accident in September 1997.  Therefore, all treatment records 
pertaining to the June 1997 automobile accident and any 
records generated in connection with his Worker's 
Compensation claim should be obtained.  

The question before the Board is whether the Veteran had a 
pre-existing shoulder, cervical, thoracic, or lumbar spine 
disability at the time of the September 1997 automobile 
accident and, if so, whether any disability underwent an 
increase or was otherwise aggravated beyond the normal 
progression of the disease process by the September 1997 
accident.  If the Veteran did not have a pre-existing 
disability, then the question is whether any current 
disability is related to the September 1997 automobile 
accident.  

Finally, given the favorable disposition of the claim of 
service connection for a psychiatric disorder, the Board 
finds that additional development must be undertaken 
concerning the claim for an increased rating for the 
Veteran's cognitive disorder.  

Under the circumstances, the Board finds that the evidentiary 
record as currently constituted does not include sufficient 
information to determine the nature or etiology of any of the 
Veteran's current physical disabilities or the extent and 
severity of his service-connected psychiatric disorder.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to 
assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Once the AMC 
has completed the development requested in this remand, 
readjudication of the Veteran's TDIU claim should also be 
accomplished.  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should also obtain the names 
and addresses of all medical care 
providers who treated the Veteran for any 
psychiatric problems or any problems with 
his shoulders, astasia, left deltoid, 
peripheral neuropathy of the upper and 
lower extremities, right ulnar nerve, 
cervical, thoracic or lumbosacral spine, 
and any cognitive problems since January 
2004.  Of particular interest are all 
treatment records from VAMC Tallahassee 
from 2004 to the present, and any records 
or information pertaining to his Worker's 
Compensation claims in June 1997 and 
November 1999.  

After obtaining written consent from the 
Veteran, the AMC should contact his 
former employer and obtain copies of all 
employment medical records, including 
those pertaining to his Worker's 
Compensation claims in 1997 and 1999.  
The employer should also note the 
beginning and ending dates of employment 
and the reason for the Veteran's 
termination.  After securing the 
necessary release, the AMC should attempt 
to obtain copies of all medical records 
from the identified treatment sources not 
already of record, including all 
treatment records from VAMC Tallahassee 
from 2004 to the present, and associate 
them with the claims folder.  All 
attempts to procure records should be 
documented in the file.  

2.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature and, if feasible, etiology of 
any identified disability of the left 
deltoid, shoulders, and cervical, 
thoracic and lumbosacral spine.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  All 
appropriate testing should be undertaken 
in connection with this examination.  The 
examiner should respond to the following:  

Following a complete review of the claims 
folder and examination of the Veteran, 
the examiner should identify all current 
disabilities of the shoulders, cervical, 
thoracic, and lumbosacral spine and then 
as to each current disorder, respond to 
the following:  

1)	Is it at least as likely as not 
that the Veteran had a disability 
of the either shoulder or the 
cervical, thoracic, or 
lumbosacral spine at the time of 
the September 1997 automobile 
accident?  

2)	If so, based on a review of the 
records, is it at least as likely 
as not that any identified 
preexisting disability underwent 
an increase in the underlying 
pathology as a result of the 
September 1997 automobile 
accident?  

3)	If there was an increase after 
the September 1997 accident, is 
it at least as likely as not that 
any increase was due to the 
natural progress of the disease 
OR was the increase due to 
aggravation of the preexisting 
disabilities by the September 
1997 accident?  If applicable, a 
discussion of the significance of 
the pertinent findings prior to 
the September 1997 accident, and 
the relationship, if any, to any 
current disability would be 
helpful.  

4)	If the Veteran did not have a 
preexisting disability at the 
time of the September 1997 
accident, is it at least as 
likely as not that any current 
disability is related to the 
September 1997 accident?  

5)	Does the Veteran have any 
residuals of ecchymosis of the 
left deltoid?  If so, please 
describe any residuals and 
comment on how it affects use of 
the deltoid muscle.  

Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.  

Note: The term "aggravation" in 
the above context refers to a 
permanent worsening of the 
underlying condition, as contrasted 
to temporary or intermittent flare-
ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

3.  The Veteran should also be afforded a 
VA neurological examination to determine 
the nature and, if feasible, date of 
onset and etiology of any identified 
disorder.  The examiner should indicate 
whether the Veteran has any astasia, 
right ulnar nerve lesion, peripheral 
neuropathy of the upper and lower 
extremities, or any disability involving 
the cervical, thoracic or lumbosacral 
spine at present.  The claims folder and 
a copy of this remand must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  All appropriate testing 
should be undertaken in connection with 
this examination.  The examiner should 
respond to the following:  

1)  Is it at least as likely as not 
that the Veteran has a disability 
manifested by astasia at present 
which is due to the September 1997 
automobile accident?  

2)  Does the Veteran have peripheral 
neuropathy of the upper or lower 
extremities, right ulnar nerve 
lesion, or a disability of the 
cervical, thoracic, or lumbosacral 
spine at present?  If so, is it at 
least as likely as not that any 
identified disorder was manifested 
prior to the September 1997 
automobile accident?  

3)  If a neurological disorder 
existed prior to the September 1997 
automobile accident, was there any 
increase or worsening subsequent to 
the September 1997 accident?  If so, 
is it at least as likely as not that 
any increase was due to the natural 
progress of the disease OR was the 
increase due to aggravation of the 
preexisting disorder by the 
September 1997 automobile accident?  

4)  If the Veteran did not have a 
preexisting neurological disorder at 
the time of the September 1997 
accident, is it at least as likely 
as not that any current disorder is 
related to the September 1997 
accident?  

Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.  

Note: The term "aggravation" in 
the above context refers to a 
permanent worsening of the 
underlying condition, as contrasted 
to temporary or intermittent flare-
ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

4.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service-connected 
psychiatric major depressive disorder, 
cognitive disorder, and obsessive-
compulsive disorder, and how they affect 
his ability to be gainfully employed.  
All indicated tests and studies are to be 
performed.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  The examiner should provide 
findings in accordance with applicable 
criteria for rating psychiatric disorders 
as set forth in VA's Schedule for Rating 
Disabilities.  

The examiner should describe the findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  The examiner 
should be advised that all manifestations 
set forth in the Rating Schedule must be 
addressed so that the Board may rate the 
Veteran in accordance with the specified 
criteria.  

5. The Veteran should be given adequate 
notice of the date and place of any 
requested examination, and is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.  

6.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the Veteran's 
psychiatric disorder have been provided 
and whether the examiners have responded 
to all questions posed.  If not, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (2008).  

7.  After the requested development has 
been completed, the AMC should review and 
adjudicate the merits of the claims.  If 
applicable, this should include 
consideration of whether any identified 
preexisting disability was aggravated by 
the September 1997 automobile accident.  
The provisions of Allen v. Brown, 7 Vet. 
App. 439 (1995) should be considered.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


